Exhibit 10.1

 

CUSIP Number for Incremental Term B Loans: 90349YAF3

ISIN for Incremental Term B Loans: US90349YAF34

 

LENDER JOINDER AGREEMENT AND SECOND AMENDMENT

 

This LENDER JOINDER AGREEMENT AND SECOND AMENDMENT (this “Agreement”), dated as
of November 1, 2019 and effective as of the Effective Date (as defined below),
is entered into by and among US Ecology Holdings, Inc. (f/k/a US Ecology, Inc.),
a Delaware corporation (the “Borrower”), the Subsidiary Guarantors, Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”), the lenders set forth on Schedule A hereto (the
“Incremental Term B Lenders”) and Revolving Credit Lenders party hereto.

 

RECITALS

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
April 18, 2017, by and among the Borrower, the lenders party thereto from time
to time (the “Lenders”), the Administrative Agent and the other parties party
thereto, as amended by that certain First Amendment thereto (the “First
Amendment”), dated as of August 6, 2019 (as so amended, and as further amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms defined in the Credit Agreement and not
otherwise defined herein being used herein as therein defined. For the avoidance
of doubt, and except as otherwise expressly set forth herein, the terms “Credit
Party” and “Credit Parties” as used in this Agreement, shall be as defined in
the Credit Agreement, after giving effect to the transactions described in
Article III (including Section 3.02).

 

WHEREAS, the Borrower has requested that each Incremental Term B Lender provide
an Incremental Term Loan Commitment in the principal amount set forth opposite
its name on Schedule A hereto (the “Incremental Term B Loan Commitments” and the
Incremental Term Loans made pursuant thereto, “Incremental Term B Loans”).

 

WHEREAS, the Incremental Term B Lenders desire to provide such Incremental Term
B Loan Commitments and Incremental Term B Loans.

 

WHEREAS, the Borrower further desires to amend and supplement the Credit
Agreement as set forth below in connection with the establishment of the
Incremental Term B Loan Commitments and the Incremental Term B Loans, as
permitted pursuant to Section 5.13 of the Credit Agreement and Section 12.2 of
the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 



 

 

 

Article I.
commitments and terms

 

Section 1.01         Incremental Term B Loan Commitments.

 

(a)           Incremental Term B Loans. Each Incremental Term B Lender hereby
agrees, severally and not jointly, to make a single loan to the Borrower on the
Effective Date in a principal amount equal to its respective Incremental Term B
Loan Commitment as set forth on Schedule A hereto, in each case, on the terms
and subject to the conditions set forth herein.

 

(b)          Termination of Incremental Term B Loan Commitments. Notwithstanding
any other provision of the Credit Agreement or this Agreement, undrawn
Incremental Term B Loan Commitments shall automatically terminate on the
Effective Date upon the funding of the corresponding Incremental Term B Loan
pursuant to this Section 1.01. Any amount borrowed under this Section 1.01 and
subsequently repaid or prepaid may not be re-borrowed.

 

(c)          Interest and Applicable Margin.

 

(i)            The Incremental Term B Loans shall bear interest as set forth in
the Credit Agreement (including Section 5.1 thereof); provided that the LIBOR
Rate shall not be available with respect to the Incremental Term B Loans until
three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on a twelve month Interest Period) after the Effective Date, unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Incremental Term B Lenders in the manner set forth in Section 5.9 of the Credit
Agreement).

 

(ii)           The Applicable Margin for the Incremental Term B Loans shall be,
as of any date of determination, the applicable percentage per annum set forth
below based on the Credit Ratings:

 

Pricing Level

Credit Rating

(S&P and Moody’s)

LIBOR
+ Base
Rate + I

BB (with a stable or better outlook) or better from S&P and Ba2 (with a stable
or better outlook) or better from Moody’s

2.25% 1.25% II For any reason Pricing Level I does not apply 2.50% 1.50%

 

 

For purposes of the foregoing:

 

(1)   if at any time a Credit Rating shall not be available from one or both of
the Rating Agencies, then Level II shall be deemed applicable for the period
commencing one (1) Business Day after the date that such Credit Rating ceases to
be so available, and ending on the date which is one (1) Business Day after both
Credit Ratings are once again available, after which the Pricing Level shall be
determined in accordance with the table above; and

 



2

 

 

(2)   adjustments, if any, to the Pricing Level then in effect shall be
effective one (1) Business Day after the day that a change in a Credit Rating
requiring such adjustment is first announced by the applicable Rating Agency (it
being understood and agreed that each change in Pricing Level shall apply during
the period commencing on such effective date and ending on the date immediately
preceding the next such effective date).

 

(iii)          “Credit Ratings” means, as of any date of determination, the
corporate credit rating of the Borrower or Parent Guarantor (as applicable) from
S&P at such time and the corporate family rating of the Borrower or Parent
Guarantor (as applicable) from Moody’s at such time.

 

(iv)          “Rating Agency” means each of Moody’s and S&P.

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13 of the Credit Agreement.

 

(d)           Maturity Date. The Term Loan Maturity Date with respect to the
Incremental Term B Loans shall be the first to occur of (i) the seventh
anniversary of the Effective Date (or, with respect to any Incremental Term B
Lender, such later date as requested by the Borrower pursuant to Section 5.16 of
the Credit Agreement and accepted by such Incremental Term B Lender) and (b) the
date of acceleration of the Term Loans pursuant to Section 10.2(a) of the Credit
Agreement.

 

(e)           Scheduled Payments. The Borrower shall repay the aggregate
outstanding principal amount of the Incremental Term B Loans in consecutive
quarterly installments on the last Business Day of each of March, June,
September and December commencing on the last Business Day of the first full
fiscal quarter after the Effective Date. Each quarterly installment shall be in
an amount equal to 0.25% of the principal amount of the Incremental Term B Loans
made hereunder on the Effective Date, except as the amounts of individual
quarterly installments may be adjusted pursuant to Section 4.4 of the Credit
Agreement. If not sooner paid, the Incremental Term B Loans shall be paid in
full, together with accrued interest thereon, on the Term Loan Maturity Date.

 

(f)            Call Premium. Notwithstanding anything to the contrary in the
Credit Agreement, in the event that, on or prior to the six month anniversary of
the Effective Date, the Borrower (i) makes any prepayment of the Incremental
Term B Loans in connection with any Repricing Transaction (as defined below) or
(ii) effects any amendment of the Credit Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Incremental Term B Lender, a fee in an amount equal to, (x) in
the case of clause (i), a prepayment premium of 1.0% of the amount of the
Incremental Term B Loans being prepaid and (y) in the case of clause (ii), a
payment equal to 1.0% of the aggregate amount of the applicable Incremental Term
B Loans outstanding immediately prior to such amendment. Such fees shall be due
and payable on the date of the effectiveness of such Repricing Transaction.
“Repricing Transaction” means (i) any prepayment or repayment of the Incremental
Term B Loans with the proceeds of, or any conversion of the Incremental Term B
Loans into, any new or replacement tranche of term loans or Indebtedness
(including, without limitation, Replacement Term Loans) bearing interest with an
Effective Yield less than the Effective Yield applicable to the Incremental Term
B Loans and (ii) any amendment to the pricing terms of the Incremental Term B
Loans which reduces the Effective Yield applicable to the Incremental Term B
Loans (it being understood that such premium shall apply to any Non-Consenting
Lender that is replaced under Section 5.12(b) of the Credit Agreement in
connection with any such amendment), in each case, other than any such
prepayment, repayment, conversion or amendment that is undertaken in connection
with the consummation of a Permitted Acquisition or other acquisition permitted
under the Credit Agreement or the occurrence of a Change in Control or a sale of
all or substantially all of the assets of the Borrower (so long as the primary
purpose of such prepayment, repayment, conversion or amendment is not to reduce
the Effective Yield applicable to the Incremental Term B Loans).

 



3

 

 

(g)          Prepayments with Excess Cash Flow.

 

(i)            After the end of each Fiscal Year (commencing with the first full
Fiscal Year ending after the Effective Date), within five (5) Business Days
after the earlier to occur of (x) the delivery of the financial statements and
related Officer’s Compliance Certificate for such Fiscal Year and (y) the date
on which the financial statements and the related Officer’s Compliance
Certificate for such Fiscal Year are required to be delivered pursuant to
Section 8.1(a) and Section 8.2(a) of the Credit Agreement, the Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
Section 4.4(b)(vi) of the Credit Agreement in an amount equal to (A) the Excess
Cash Flow Prepayment Percentage of the Excess Cash Flow, if any, for such Fiscal
Year minus (B) the aggregate amount of all optional prepayments of Revolving
Credit Loans during such Fiscal Year (solely to the extent accompanied by
permanent optional reductions in the Revolving Credit Commitment) and all
optional prepayments of any Term Loans during such Fiscal Year, in each case,
solely to the extent that such prepayments are not funded with the proceeds of
long-term Indebtedness. This Section 1.01(g) shall be deemed to be a prepayment
requirement under Section 4.4(b) of the Credit Agreement, and any prepayments
pursuant to this Section 1.01(g) shall be deemed to be mandatory prepayments
made pursuant to Section 4.4(b) of the Credit Agreement and subject to the
manner of payment set forth in Section 4.4(b)(vi) of the Credit Agreement. The
provisions of Section 4.4(b)(viii) shall apply to the Excess Cash Flow
attributable to any Foreign Subsidiary in the same manner as such provisions
apply to the Net Cash Proceeds of Foreign Dispositions and the Net Cash Proceeds
of Foreign Casualty Events.

 

(ii)           “Excess Cash Flow” means, for the Borrower and its Subsidiaries
on a Consolidated basis, in accordance with GAAP for any Fiscal Year, the
excess, if any, of: (a) the sum, without duplication, of (i) Consolidated Net
Income for such Fiscal Year, (ii) an amount equal to the amount of all non-cash
charges to the extent deducted in determining Consolidated Net Income for such
Fiscal Year and (iii) decreases in Working Capital for such Fiscal Year, minus
(b) the sum, without duplication, of (i) the aggregate amount of cash actually
paid by the Borrower and its Subsidiaries during such Fiscal Year on account of
Capital Expenditures and Investments made under Sections 9.3(c), (d), (f), (g),
(k) and (p) of the Credit Agreement (in each case under this clause (i) (x)
solely to the extent not deducted in the calculation of Consolidated Net Income
and (y) other than to the extent any such Capital Expenditure or Investment is
made with the proceeds of Indebtedness, any Equity Issuance, asset sale,
casualty proceeds, condemnation proceeds or other proceeds to the extent not
included in Consolidated Net Income), (ii) the aggregate amount of all permanent
repayments of Indebtedness made by the Borrower and its Subsidiaries during such
Fiscal Year, in each case, only to the extent that such repayments by their
terms cannot be reborrowed or redrawn and do not occur in connection with a
refinancing of all or any portion of such Indebtedness, (iii) an amount equal to
the amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such Fiscal Year, (iv) the aggregate amount of cash
actually paid by the Borrower and its Subsidiaries during such Fiscal Year on
account of Restricted Payments made under Sections 9.6(d), (e) (to the extent
such Restricted Payment relates to another Restricted Payment expressly
referenced in this clause (iv)) (f), (g), (h), (i) or (j) of the Credit
Agreement during such Fiscal Year (in each case under this clause (iv) (x)
solely to the extent not deducted in the calculation of Consolidated Net Income
and (y) other than to the extent any such Restricted Payment is made with the
proceeds of Indebtedness, any Equity Issuance, asset sale, casualty proceeds,
condemnation proceeds or other proceeds to the extent not included in
Consolidated Net Income) and (v) increases to Working Capital for such Fiscal
Year.

 



4

 

 

(iii)          “Excess Cash Flow Prepayment Percentage” means, for any Fiscal
Year, (x) 50%, if the Consolidated Senior Secured Net Leverage Ratio as of the
last day of the applicable Fiscal Year is greater than 2.75 to 1.00, (y) 25%, if
the Consolidated Senior Secured Net Leverage Ratio as of the last day of the
applicable Fiscal Year is greater than 2.25 to 1.00 and less than or equal to
2.75 to 1.00 and (z) 0%, if the Consolidated Senior Secured Net Leverage Ratio
as of the last day of the applicable Fiscal Year is less than or equal to 2.25
to 1.00. “Consolidated Senior Secured Net Leverage Ratio” means, as of any date
of determination, the ratio of (a) Consolidated Net Funded Indebtedness that is
secured by Liens on property or assets of the Borrower or its Subsidiaries as of
such date (other than any Subordinated Indebtedness) to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date for which financial statements have (or are required to have)
been delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit Agreement.

 

(iv)          “Working Capital” means, for the Borrower and its Subsidiaries on
a Consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the amount equal to (a) current assets (other than cash, Cash
Equivalents and deferred income taxes) less (b) current liabilities, excluding,
without duplication, (i) the current portion of any long-term Indebtedness
(other than the current portion of any long-term closure/post-closure
obligations), (ii) outstanding Revolving Credit Loans and Swingline Loans,
(iii) the current portion of current taxes and deferred income taxes and
(iv) the current portion of accrued Consolidated Interest Expense.

 

(h)          Use of Proceeds.

 

(i)            The proceeds of $400,000,000 of the Incremental Term B Loans will
be used for the purposes set forth in the definition of NRC Acquisition
Incremental Term Loans in the Credit Agreement, prior to giving effect to the
amendments to the Credit Agreement set forth in Section 4.02 (the portion of the
Incremental Term B Loans corresponding to such proceeds, the “NRC Acquisition
Financing Incremental Term B Loans”, and the associated Incremental Term B Loan
Commitments, the “NRC Acquisition Financing Incremental Term B Loan
Commitments”).

 



5

 

 

(ii)           The proceeds of $50,000,000 of the Incremental Term B Loans will
be used, on the Effective Date, to prepay Revolving Credit Loans (the portion of
the Incremental Term B Loans corresponding to such proceeds, the “Other
Incremental Term B Loans”, and the associated Incremental Term B Loan
Commitments, the “Other Incremental Term B Loan Commitments”).

 

(i)           Pricing Protection. If the Effective Yield in respect of any
Incremental Term Loan incurred on or prior to the six month anniversary of the
Effective Date exceeds the Effective Yield for the Incremental Term B Loans by
more than 0.50%, then the Applicable Margin for the Incremental Term B Loans
shall be increased so that the Effective Yield in respect of the Incremental
Term B Loans is equal to the Effective Yield for such Incremental Term Loan
minus 0.50%; provided further, that if an increase in the Effective Yield
results solely from an increase in the interest rate floor for such Incremental
Term Loan, such increase in the Applicable Margin for the Incremental Term B
Loans shall be effected as an interest rate floor.

 

(j)           Other Terms and Conditions.

 

(i)            Each Incremental Term B Loan made hereunder shall constitute a
Loan, a Term Loan, an Incremental Term Loan and a NRC Acquisition Incremental
Term Loan under the Credit Agreement and, except as expressly set forth in this
Agreement, shall be subject to all of the terms and conditions of the Credit
Agreement applicable to Loans, Term Loans, Incremental Term Loans and NRC
Acquisition Incremental Term Loans. Each Incremental Term B Loan Commitment
hereunder shall constitute a Commitment, a Term Loan Commitment and an
Incremental Term Loan Commitment under the Credit Agreement and, except as
expressly set forth in this Agreement, shall be subject to all of the terms and
conditions of the Credit Agreement applicable to Commitments, Term Loan
Commitments and Incremental Term Loan Commitments. The Incremental Term B Loans
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit under the Credit Agreement on a pari passu
basis.

 

(ii)           Upon the Effective Date, each Incremental Term B Lender shall
become a Lender, a Term Loan Lender and an Incremental Lender under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender, Term Loan Lender and Incremental
Lender thereunder. This Agreement shall be deemed a “Lender Joinder Agreement”
and a “Loan Document” under the Credit Agreement.

 

(iii)          The Incremental Term B Loans and the Incremental Term B Loan
Commitments shall constitute a Non-Covenant Facility under the Credit Agreement.

 

(iv)          The Borrower hereby designates that the Incremental Term B Loan
Commitments, and the Incremental Term B Loans incurred thereunder, are incurred
pursuant to clause (a) of the definition of Incremental Loan Amount in the
Credit Agreement (both before and after giving effect to Section 4.02(a)).

 



6

 

 

(v)           This Agreement shall constitute notice by the Borrower to the
Administrative Agent of the establishment of incremental term loan commitments
and additional term loans, as contemplated by Section 5.13(a) of the Credit
Agreement, and the proposed Increased Amount Date for such incremental term loan
commitments and additional term loans shall be the Effective Date hereunder. The
Administrative Agent hereby waives the ten (10) Business Day notice requirement
with respect to such proposed Increased Amount Date, in accordance with Section
5.13(a) of the Credit Agreement.

 

Section 1.02          Lender Confirmations. Each Incremental Term B Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Commitments
and Loans, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to provide its Incremental Term B Loan
Commitments and Incremental Term B Loans ,and either it, or the Person
exercising discretion in making its decision to provide such Term B Loan
Commitments and Incremental Term B Loans, is experienced in providing such Term
B Loan Commitments and Incremental Term B Loans, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 or Section 8.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to provide its respective Incremental Term B
Loan Commitments and the Incremental Term B Loans made pursuant hereto, (vi) it
has, independently and without reliance upon the Administrative Agent, or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to provide its Incremental Term B Loan Commitments and the
Incremental Term B Loans made pursuant hereto and (vii) if it is a Foreign
Lender, it has provided to the Administrative Agent any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Incremental Term B Lender, (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender and (c)
irrevocably appoints Wells Fargo Bank to act on its behalf as the Administrative
Agent under the Credit Agreement and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
thereof, together with such actions and powers as are reasonably incidental
thereto.

 



7

 

 

Article II.
Borrower’s Certifications

 

To induce the Administrative Agent and the Incremental Term B Lenders to agree
to this Agreement, the Credit Parties party hereto represent to Administrative
Agent and the Incremental Term B Lenders that, as of the Effective Date, after
giving effect to the transactions described in Article III (including Section
3.02) and the extensions of credit hereunder:

 

Section 2.01          Organization; Power; Qualification. Each of the Borrower
and each other material Credit Party (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation and (b) has the power and authority to own its Properties and to carry
on its business as now being and hereafter proposed to be conducted. Each Credit
Party (other than the Borrower and other material Credit Parties) and each
Subsidiary of a Credit Party (other than any material Credit Party or Immaterial
Subsidiary) (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) has the power and authority to own its Properties and to
carry on its business as now being and hereafter proposed to be conducted. Each
Credit Party and each Subsidiary thereof is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization, except
where the failure so to qualify or be so authorized could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 2.02          Authorization; Enforceability. Each Credit Party that is a
party hereto has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement in accordance with its terms. This Agreement has been duly
executed and delivered by the duly authorized officers of each Credit Party that
is a party hereto, and this Agreement constitutes the legal, valid and binding
obligation of each Credit Party that is a party hereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

Section 2.03          Compliance of Agreement with Laws, Etc. The execution,
delivery and performance by each Credit Party that is a party hereto of this
Agreement, in accordance with its terms, and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens or (e) require any consent or
authorization of, filing with, permit or license of, or other act in respect of,
an arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) filings under the UCC,
(ii) filings with the United States Copyright Office and/or the United States
Patent and Trademark Office, (iii) filings or consents required by federal or
state securities laws or antitrust laws (in connection with the disposition of
the Collateral) and (iv) such as have been made or obtained and are in full
force and effect, except in the case of clauses (a), (c), and (e), where such
violation, conflict, breach or default or failure to obtain any consent,
authorization, filing or effect any other act could not reasonably be expected
to result in a Material Adverse Effect.

 

 

8

 

 



Section 2.04          Absence of Defaults. No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor, in
the case of this clause (b), where such default could reasonably be expected to
result in a Material Adverse Effect.

 

Section 2.05           Loan Document Representations. Each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty is true and correct in all respects, on and as
of the Effective Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty is true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty is true and correct in all
respects as of such earlier date).

 

Article III.
conditions to the effective date

 

This Agreement shall become effective on the first date, if any, on or after the
date hereof (the “Effective Date”) on which each of the following conditions is
satisfied or waived by the Arrangers (as defined below) (such conditions to be
satisfied or waived by the Arrangers by 11:59 p.m. (Eastern Time) on the date
that is 5 business days after the “Outside Date” as defined in the Provided
Merger Agreement (as defined below) and giving effect to any extension of the
“Outside Date” pursuant to Section 7.02(a) of the Provided Merger Agreement in
accordance with the Provided Merger Agreement):

 

Section 3.01          Execution of Counterparts. The Administrative Agent shall
have received executed counterparts of this Agreement from (i) each Credit Party
as of the date hereof (prior to giving effect to the transactions set forth in
this Article III), (ii) the Administrative Agent, (iii) each of the Incremental
Term B Lenders and (iv) each Revolving Credit Lender party hereto (which
Incremental Term B Lenders and Revolving Credit Lenders party hereto shall,
immediately after the NRC Acquisition Financing Incremental Term B Loans are
made hereunder, constitute the Required Lenders under the Credit Agreement at
such time).

 



9

 

 

Section 3.02         NRC Joinder. Subject to the final paragraph of this Article
III, (a) NRC and each of its Subsidiaries in each case that would be required to
become Subsidiary Guarantors under Section 8.14 of the Credit Agreement as a
result of the NRC Acquisition Transactions (without giving effect to the grace
periods set forth therein) shall have become, or substantially concurrently with
the Effective Date shall become, Subsidiary Guarantors under the Credit
Agreement and (b) to the extent required by Section 8.14 of the Credit Agreement
(without giving effect to the grace periods set forth therein), such Subsidiary
Guarantors shall have granted, or substantially concurrently with the Effective
Date shall grant, to the Administrative Agent for the benefit of the Secured
Parties a security interest in any Collateral owned by such Subsidiary
Guarantor, and shall have otherwise complied with the requirements set forth in
Section 8.14 (without giving effect to the grace periods set forth therein);
provided that, for the avoidance of doubt (but without limiting Sections 3.03,
3.04 and 3.05 below), this Section 3.02 shall not require the delivery of any
opinions, documents or certificates pursuant to Section 8.14(a)(iii), Section
8.14(a)(vi), Section 8.14(b)(ii) or Section 8.14(b)(iv) of the Credit Agreement.

 

Section 3.03        Legal Opinions. The Administrative Agent, Wells Fargo
Securities, LLC (“WFS”) and BofA Securities, Inc. (“BofA Securities” and,
together with WFS, in their capacities as joint bookrunners and joint lead
arrangers for the Incremental Term B Loans, the “Arrangers”) shall have received
customary legal opinions (including, to the extent not included in lead
counsel’s opinion, local counsel opinions with respect to each jurisdiction
where a Credit Party is incorporated or formed (other than jurisdictions where
only immaterial Credit Parties are incorporated or formed)).

 

Section 3.04        Organizational Documents and Certificates. The
Administrative Agent and the Arrangers shall have received customary evidence of
authorization of the Parent Guarantor and the Credit Parties, organizational
documents of the Parent Guarantor and the Credit Parties, good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of the Parent Guarantor and each Credit Party to the extent
applicable), officer’s certificates (as to incumbency, organizational documents,
corporate authorization, Specified Representations, NRC Acquisition Specified
Merger Agreement Representations and no Company Material Adverse Effect (as
defined below)) and a customary solvency certificate on a consolidated basis
from the chief financial officer or treasurer (or equivalent officer) of the
Borrower in the form attached hereto as Schedule B.

 

Section 3.05         Personal Property Collateral. Subject to the final
paragraph of this Article III:

 

(a)            Filings and Recordings. The Administrative Agent shall have
received all filings and recordations in the applicable Uniform Commercial Code
filing offices and in the United States Copyright Office and United States
Patent and Trademark Office that are necessary to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in the applicable
Collateral (after giving effect to the transactions contemplated by this Article
III) and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 



10

 

 

(b)           Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

(c)            Lien Search. To the extent reasonably and promptly requested by
the Arrangers, the Administrative Agent shall have received the results of a
Lien search (including a search as to intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code are reasonably necessary to evidence or perfect security
interests in all assets of such Credit Party.

 

(d)           Property and Liability Insurance. The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party.

 

(e)            Other Collateral Documentation. The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, deposit account control agreements
and securities account control agreements and, to the extent capable of being
obtained using commercially reasonable efforts, any landlord waivers or
collateral access agreements, bailee or warehousemen letters with respect to
material asset locations, filings evidencing a security interest in any
intellectual property included in the Collateral, or filings with any applicable
Governmental Authority).

 

Section 3.06         No Company Material Adverse Effect. Since the date of the
NRC Acquisition Agreement through the Effective Date, there shall not have
occurred a Company Material Adverse Effect. “Company Material Adverse Effect”
has the meaning assigned to such term in the Provided Merger Agreement.

 

Section 3.07         Merger Agreement. The Arrangers shall be satisfied with the
terms of the Merger Agreement and all exhibits and schedules thereto (it being
understood and agreed that the copy of the Merger Agreement delivered via email
to the Arrangers from Sean J. Rosenthal of Dechert LLP at approximately 1:04
a.m. (Eastern) on June 24, 2019 (including the exhibits or the schedules
thereto, the “Provided Merger Agreement”) is reasonably satisfactory to the
Arrangers). The NRC Acquisition shall be consummated substantially concurrently
with the initial funding of the Incremental Term B Loans in accordance with
applicable law in all material respects and on the terms described in the NRC
Acquisition Agreement without giving effect to any waiver, modification or
consent thereunder that is materially adverse to the interests of the
Incremental Term B Lenders (as reasonably determined by the Arrangers), unless
the Arrangers shall have consented thereto (such consent not to be unreasonably
withheld, delayed or conditioned), it being understood that, without limitation,
(a) any change in the third party beneficiary rights applicable to the Arrangers
and the Incremental Term B Lenders, the governing law and choice of forum, the
limitation on liability of the Incremental Term B Lenders and the Arrangers to
NRC, the waiver of jury trial and the financing cooperation covenant shall be
deemed to be materially adverse to the interests of the Lenders unless approved
by the Arrangers and (b) any change in purchase price shall not be deemed to be
materially adverse to the interests of the Lenders if (i) any decrease in
purchase price is in an amount less than 10% of the aggregate purchase price and
(ii) any increase in purchase price is funded by equity contributions and/or by
the cash and/or equity interests of the Parent Guarantor or the Credit Parties.

 



11

 

 

Section 3.08         NRC Acquisition Transactions. Clauses (a) though (d) of the
definition of NRC Acquisition Transactions shall be consummated substantially
concurrently with the initial funding of the Incremental Term B Loans, and upon
giving effect to clauses (a) through (d) of the definition of NRC Acquisition
Transactions on the Effective Date, (a) NRC shall have no outstanding preferred
stock, and the Borrower shall own, directly or indirectly, one hundred percent
(100%) of all of the outstanding equity interests in NRC and (b) Parent
Guarantor, shall own, directly, one hundred percent (100%) of all of the
outstanding equity interests in the Borrower.

 

Section 3.09         Indebtedness. Upon giving effect to the NRC Acquisition
Transactions, the Borrower and its Subsidiaries shall not have any outstanding
third party Indebtedness, other than (a) the Obligations, (b) ordinary course
capital leases, purchase money indebtedness, equipment financings, letters of
credit, bank guarantees, performance bonds and surety bonds, and reimbursement
and/or indemnity obligations in respect of the foregoing, (c) other Indebtedness
permitted to be incurred under the Credit Agreement and (d) other Indebtedness
that the Arrangers agree (such agreement not to be unreasonably withheld,
conditioned or delayed) may remain outstanding after the Effective Date.

 

Section 3.10          Financial Statements. The Arrangers shall have received:

 

(a)            with respect to the Borrower and its Subsidiaries, (i) audited
consolidated balance sheets and related consolidated statements of income,
retained earnings and cash flows for the most recently completed fiscal year
ended at least 90 days prior to the Effective Date (provided that, the Arrangers
confirm receipt of such financial statements for the fiscal year ended December
31, 2018) and (ii) unaudited consolidated balance sheets and related
consolidated statements of income, retained earnings and cash flows for each
interim fiscal quarter ended since the last audited financial statements and at
least 45 days prior to the Effective Date (excluding the fourth fiscal quarter
of each fiscal year) (provided that, the Arrangers confirm receipt of such
financial statements for the fiscal quarter ending March 31, 2019);

 

(b)           with respect to NRC and its Subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of operations and
comprehensive income (loss), shareholder’s equity (deficit) and cash flows for
NRC and its Subsidiaries for the most recently completed fiscal year ended at
least 90 days prior to the Effective Date (provided that, the Arrangers confirm
receipt of such financial statements for the fiscal year ended December 31,
2018) and (ii) unaudited consolidated balance sheets and related consolidated
statements of operations and comprehensive income (loss) and cash flows for NRC
and its subsidiaries for each interim fiscal quarter ended since the last
audited financial statements and at least 45 days prior to the Effective Date
(excluding the fourth fiscal quarter of each fiscal year) (provided that, the
Arrangers confirm receipt of such financial statements for the fiscal quarter
ending March 31, 2019); and

 



12

 

 

(c)           a pro forma consolidated balance sheet and related pro forma
consolidated statements of income and cash flows of the Borrower for the fiscal
year most recently ended for which audited financial statements are provided
pursuant to Section 3.10(a) above and for the four-quarter period ending on the
last day of the most recent fiscal quarter (excluding the fourth fiscal quarter
of each year) ending at least 45 days before the Effective Date, prepared after
giving pro forma effect to each element of the NRC Acquisition Transactions as
if the NRC Acquisition Transactions had occurred on the last day of such four
quarter period (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Account Standards Board Accounting
Standards Codification 805 (formerly SFAS 141R) (it being understood that any
purchase accounting adjustments may be preliminary in nature and be based only
on estimates and allocations determined by the Borrower)).

 

Section 3.11           Patriot Act. The Administrative Agent shall have
received, at least 3 Business Days (as defined in the Provided Merger Agreement)
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
to the extent such request was received by the Borrower at least 10 Business
Days (as defined in the Provided Merger Agreement) prior to the Effective Date.

 

Section 3.12           Fees and Expenses. All fees and expenses required to be
paid on the Effective Date to the Arrangers, the Administrative Agent and the
Incremental Term B Lenders pursuant to (a) that certain Commitment Letter, dated
June 23, 2019, among the Administrative Agent, WFS, BANA, BofA Securities and
the Borrower (the “Commitment Letter”), (b) the Fee Letters (as defined therein)
and (c) that certain Supplemental Arrangers Fee Letter, dated October 24, 2019
(the “Supplemental Fee Letter”), among the Administrative Agent, WFS, BANA, BofA
Securities and the Borrower, including the fees and expenses of counsel for the
Arrangers and the Administrative Agent required to be paid under the Commitment
Letter, the Fee Letters and the Supplemental Fee Letter, shall have been paid
(or shall be paid from or offset against the proceeds of the initial funding
under the Incremental Term B Loans).

 

Section 3.13          Specified Representations and NRC Acquisition Specified
Merger Agreement Representations. The Specified Representations shall be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) on and as of the Effective Date; provided that,
to the extent that any Specified Representation with respect to NRC or its
Subsidiaries is qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, the definition
thereof shall be the definition of “Company Material Adverse Effect” (as defined
in the Provided Merger Agreement) for purposes of the making of such Specified
Representation on, or as of, the Effective Date (or any date prior thereto). The
NRC Acquisition Specified Merger Agreement Representations shall be true and
correct on and as of the Effective Date to the extent required by the definition
thereof in the Credit Agreement. No Event of Default under Section 10.1(a), (b),
(h) or (i) of the Credit Agreement shall have occurred and be continuing or
would result upon the extensions of credit on the Effective Date.

 



13

 

 

Section 3.14          Effective Date. The Effective Date shall not occur prior
to October 1, 2019, unless otherwise agreed in writing by the Arrangers.

 

Section 3.15          First Amendment. The “Amendment Effective Date” under and
as defined in the First Amendment shall have occurred (or shall occur
substantially concurrently with the Effective Date), and the First Amendment
shall be in full force and effect (or shall be in full force and effect
substantially concurrently with the Effective Date).

 

Notwithstanding anything in this Agreement to the contrary, (a) Section 3.13
sets forth the only representations relating to NRC, the Borrower and their
respective Subsidiaries and their respective businesses the accuracy of which
shall be a condition to the Effective Date and (b) to the extent that any
security interest in any Collateral (other than security interests that may be
perfected by (i) the filing of a financing statement under the Uniform
Commercial Code and (ii) the possession of the certificates evidencing equity
securities in the Borrower and the Borrower’s Subsidiaries required to be
pledged pursuant to this Agreement or any of the other Loan Documents, to the
extent that such equity securities exist prior to the Effective Date and are in
the Borrower’s actual possession on the Effective Date after the Borrower’s use
of commercially reasonable efforts to obtain them) is not perfected on the
Effective Date, then the perfection of such security interests shall not
constitute a condition precedent to the Effective Date, but instead shall be
required to be perfected within 90 days after the Effective Date (or such longer
period agreed to by the Administrative Agent in its reasonable discretion).

 

Article IV.
order/Sequencing of incremental term b loans and amendment to
credit agreement

 

Section 4.01          NRC Acquisition Financing Incremental Term B Loans. The
parties party hereto hereby agree that the NRC Acquisition Financing Incremental
Term B Loans shall be made on the Effective Date prior to the effectiveness of
the Other Incremental Term B Loan Commitments and the making of the Other
Incremental Term B Loans.

 

Section 4.02          Amendments, Waivers and Consents. On the Effective Date,
immediately after the NRC Acquisition Financing Incremental Term B Loans are
made, the parties party hereto (including, without limitation, the Incremental
Term B Lenders and each Revolving Credit Lender party hereto, collectively
constituting the Required Lenders under the Credit Agreement), hereby amend, and
provide the following consents and waivers under, the Credit Agreement (after
giving effect to the First Amendment) as follows:

 

(a)           The definition of “NRC Acquisition Incremental Term Loans” in the
Credit Agreement is hereby deleted and replaced with the following:

 

““NRC Acquisition Incremental Term Loans” means Incremental Term Loans in an
amount not to exceed $450,000,000, borrowed on the NRC Acquisition Closing Date
for the purposes of funding the refinancing (in full) of the funded Indebtedness
under the NRC Existing Credit Agreement, the payment of fees and expenses
incurred in connection with the NRC Acquisition Transactions and/or the
prepayment of Revolving Credit Loans, in each case, on the NRC Acquisition
Closing Date.”

 



14

 

 

(b)           The parties party hereto hereby agree that, notwithstanding
anything in the Credit Agreement to the contrary, the only conditions in the
Credit Agreement to the effectiveness of the Other Incremental Term B Loan
Commitments and the making of the Other Incremental Term B Loans shall be the
conditions set forth in Article III of this Agreement, and hereby consent to
such Other Incremental Term B Loan Commitments and Other Incremental Term B
Loans.

 

(c)           The parties party hereto waive application of (x) the notice
requirements in Section 2.4(c) of the Credit Agreement and (y) the provisions of
Section 2.4(c) of the Credit Agreement requiring prepayments of Revolving Credit
Loans to be in specified minimum or incremental amounts, in each case, to the
prepayment of Revolving Credit Loans with the proceeds of the Other Incremental
Term B Loans on the Effective Date, and acknowledge and agree that such
prepayment may be made on the Effective Date.

 

Section 4.03          Other Incremental Term B Loans. The parties party hereto
hereby agree that (a) the Other Incremental Term B Loan Commitments shall become
effective and the Other Incremental Term B Loans shall be made on the Effective
Date, in each case, immediately after the amendments to the Credit Agreement set
forth in Section 4.02, and (b) notwithstanding that the NRC Acquisition
Financing Incremental Term B Loans and the Other Incremental Term B Loans shall
be made immediately prior to, or immediately after, as the case may be, the
amendments to the Credit Agreement set forth in Section 4.02, the NRC
Acquisition Financing Incremental Term B Loans and the Other Incremental Term B
Loans shall be deemed one tranche and one Series of Incremental Term Loans under
the Credit Agreement (i.e., the Incremental Term B Loans) and the NRC
Acquisition Financing Incremental Term B Loan Commitments and the Other
Incremental Term B Loan Commitments shall be deemed one tranche and one Series
of Incremental Term Loan Commitments under the Credit Agreement (i.e., the
Incremental Term B Loan Commitments).

 

Article V.
perfection certificate

 

On the Effective Date, NRC shall execute and deliver to the Administrative Agent
a perfection certificate with respect to itself and each of its Subsidiaries
that will be a Credit Party after giving effect to Section 3.02 hereof that is
substantially similar in form to the Perfection Certificate that was delivered
on the Closing Date (or as otherwise agreed between the Administrative Agent and
the Borrower), which perfection certificate shall be dated as of the Effective
Date and shall be executed by a Responsible Officer of NRC.

 

15

 



 

Article VI.
validity of obligations and liens

 

Each of the Credit Parties party hereto (a) acknowledges and agrees that all of
such Credit Party’s obligations under the Security Documents and the other Loan
Documents (as affected hereby) to which it is a party are reaffirmed and remain
in full force and effect on a continuous basis, (b) reaffirms each lien and
security interest granted by it to Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations (as increased hereby) and the
guaranties of the Guaranteed Obligations (as defined in the Guaranty Agreement)
(as increased hereby) made by it pursuant to the Credit Agreement and (c)
acknowledges and agrees that the grants of liens and security interests by and
the guaranties of the Credit Parties contained in the Credit Agreement and the
Security Documents are, and shall remain, in full force and effect after giving
effect to this Agreement and the transactions contemplated hereby and thereby.

 

Article VII.
MISCELLANEOUS

 

Section 7.01          Notice. For purposes of the Credit Agreement, the initial
notice address of each Incremental Term B Lender shall be as set forth below its
signature below.

 

Section 7.02         Recordation of the Incremental Term B Loans. Upon execution
and delivery hereof, Administrative Agent will record the Incremental Term B
Loans made by the Incremental Term B Lenders, respectively, in the Register.

 

Section 7.03         Amendment, Modification and Waiver. This Agreement may not
be amended, modified or, except as expressly set forth herein, waived, except by
an instrument or instruments in writing signed and delivered on behalf of
Borrower, the Administrative Agent and the requisite Lenders under the Credit
Agreement.

 

Section 7.04         Entire Agreement. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 7.05         GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

Section 7.06         SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. EACH PARTY HERETO AGREES THAT SECTION 12.5(b),
SECTION 12.5(c), SECTION 12.5(d) AND SECTION 12.6 OF THE CREDIT AGREEMENT SHALL
APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.

 



16

 

 

Section 7.07         Confidentiality. Each party hereto agrees that
Section 12.10 of the Credit Agreement shall apply to this Agreement mutatis
mutandis.

 

Section 7.08         No Advisory or Fiduciary Responsibility. Each party hereto
agrees that Section 12.19 of the Credit Agreement shall apply to this Agreement
mutatis mutandis.

 

Section 7.09         Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction. In the event that any provision is held to be so prohibited
or unenforceable in any jurisdiction, the Administrative Agent, the Incremental
Term B Lenders and the Borrower shall negotiate in good faith to amend such
provision to preserve the original intent thereof in such jurisdiction.

 

Section 7.10         Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 7.11         No Novation. The parties hereto expressly acknowledge that
it is not their intention that this Agreement or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, but rather constitute an amendment, modification, waiver or
supplement thereof pursuant to the terms contained herein. The Credit Agreement
and the Loan Documents, in each case as amended, modified, waived or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Credit
Agreement and the other Loan Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified, waived or supplemented
by this Agreement), unless such document, instrument, or agreement has otherwise
been terminated or has expired in accordance with or pursuant to the terms of
this Agreement or such document, instrument, or agreement or as otherwise agreed
by the required parties hereto or thereto, it being understood that from after
the occurrence of the Effective Date, each reference in the Loan Documents to
the “Credit Agreement,” “thereunder,” “thereof” (and each reference in the
Credit Agreement to “this Agreement,” “hereunder,” or “hereof”) or words of like
import shall mean and be a reference to the Credit Agreement, as amended,
modified, waived or supplemented hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



17

 





 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  US ECOLOGY HOLDINGS, INC. (f/k/a US
ECOLOGY, INC.), a Delaware corporation       By: /s/ Eric L. Gerratt   Name:
Eric L. Gerratt   Title: Executive Vice President

 





[Signature Page to Lender Joinder Agreement and Second Amendment]

 





 



 



  SUBSIDIARY GUARANTORS:       AMERICAN ECOLOGY ENVIRONMENTAL SERVICES
CORPORATION, a Texas corporation   US ECOLOGY HOUSTON, INC., a Delaware
corporation   US ECOLOGY IDAHO, INC., a Delaware corporation   US ECOLOGY
ILLINOIS, INC., a California corporation   US ECOLOGY MICHIGAN, INC., a Michigan
corporation   US Ecology Nevada, Inc., a Delaware corporation   US ECOLOGY
TEXAS, INC., a Delaware corporation   US ECOLOGY WASHINGTON, INC., a Delaware
corporation   Envirite of Illinois, Inc., a Delaware corporation   Envirite of
Ohio, Inc., a Delaware corporation   Envirite of Pennsylvania, Inc., a Delaware
corporation   Envirite Transportation LLC, an Ohio limited liability
company   US ECOLOGY SULLIGENT, Inc., a Michigan corporation   EQ Augusta, Inc.,
a Michigan corporation   EQ Detroit, Inc., a Michigan corporation   US ECOLOGY
TAMPA, Inc., a Michigan corporation   EQ Holdings, Inc., a Delaware corporation
  EQ Industrial Services, Inc., a Michigan corporation   EQ Metals Recovery LLC,
an Ohio limited liability company   US ECOLOGY Mobile Recycling, Inc., a
Michigan
corporation   EQ Northeast, Inc., a Massachusetts corporation   US ECOLOGY
TULSA, Inc., a Michigan corporation   EQ Parent Company, Inc., a Delaware
corporation   US ECOLOGY ROMULUS, Inc., a Michigan corporation   US ECOLOGY
LIVONIA, INC., a Michigan corporation   Michigan Disposal, Inc., a Michigan
corporation   RTF Romulus, LLC, a Michigan limited liability company   US
ECOLOGY TAYLOR, Inc., a Michigan corporation   Wayne Disposal, Inc., a Michigan
corporation   US ECOLOGY THERMAL SERVICES, INC.,   a Delaware corporation   US
ECOLOGY VERNON, INC.,   a Delaware corporation   US ECOLOGY TRANSPORTATION
SOLUTIONS, INC.,   a Delaware corporation   US ECOLOGY WINNIE, LLC,   a Delaware
limited liability company       By: /s/ Eric L. Gerratt   Name: Eric L. Gerratt
  Title: Vice President and Treasurer





 



[Signature Page to Lender Joinder Agreement and Second Amendment]



 





 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By: /s/ Michael Cenarrusa   Name: Michael Cenarrusa   Title: Vice President  

 







[Signature Page to Lender Joinder Agreement and Second Amendment]

 





 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Incremental Term B Lender and a Revolving Credit Lender

 

By: /s/ Michael Cenarrusa   Name: Michael Cenarrusa   Title: Vice President    
  Wells Fargo Bank, National Association   MAC U1858-032   877 West Main Street
– 3rd Floor   Boise, Idaho   Attention of: Commercial Banking   Facsimile No.:
(208) 519-3279       With copies to:   Wells Fargo Bank, National Association  
MAC D1109-019   1525 West W.T. Harris Blvd.   Charlotte, NC 28262   Attention
of: Syndication Agency Services   Telephone No.: (704) 590-2703   Facsimile No.:
(704) 590-3481  

 





[Signature Page to Lender Joinder Agreement and Second Amendment]

 





 

  

SCHEDULE A

to Lender Joinder Agreement and Second Amendment

 

Incremental Term B Loan Commitments

 

Name of Incremental Term B Lender Amount of Incremental Term B Loan Commitment
Wells Fargo Bank, National Association $450,000,000 TOTAL $450,000,000

 



Schedule A





 







 

 

SCHEDULE B

to Lender Joinder Agreement and Second Amendment

 

[FORM OF] SOLVENCY CERTIFICATE

 

[·]

 



Reference is made to that certain Credit Agreement dated as of April 18, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among US ECOLOGY HOLDINGS, INC., a Delaware
corporation (f/k/a US Ecology, Inc., a Delaware corporation), as Borrower (the
“Borrower”), the lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders, and the other parties party thereto. Terms defined in the
Credit Agreement are used herein as defined therein.

 

The undersigned hereby certifies that he is the duly qualified and acting [Chief
Financial Officer] [Treasurer] of the Borrower, and is authorized, in such
capacity, to execute and deliver this Solvency Certificate.

 

Solely in my capacity as [Chief Financial Officer] [Treasurer] of the Borrower
and not in my individual capacity, I hereby certify, on behalf of the Borrower
(and not in any individual capacity), as of the date hereof that:

 

(a)           I am familiar with the financial performance and prospects of the
Borrower and its Subsidiaries and have reviewed the historical financial
statements, pro forma financial statements and financial projections delivered
pursuant to the Credit Agreement and that certain Lender Joinder Agreement and
Second Amendment, dated as of November 1, 2019, and hereby certify that after
giving effect to the NRC Acquisition Transactions, the Borrower and its
Subsidiaries (on a Consolidated basis) are Solvent.

 

[Signature page follows]

 



Schedule B

  





 



 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first written above. 

 

 

  US ECOLOGY HOLDINGS, INC.       By:     Name:     Title: [Chief Financial
Officer] [Treasurer]

 



Schedule B



 









